
	
		III
		110th CONGRESS
		1st Session
		S. RES. 120
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2007
			Mr. Chambliss (for
			 himself and Ms. Landrieu) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 22, 2007, as National
		  Rehabilitation Counselors Appreciation Day.
	
	
		Whereas rehabilitation counselors conduct assessments,
			 provide counseling, support to families, and plan and implement rehabilitation
			 programs for those in need;
		Whereas the purpose of the professional organizations in
			 rehabilitation is to promote the improvement of rehabilitation services
			 available to persons with disabilities through quality education and
			 rehabilitation research for counselors;
		Whereas the various professional organizations, including
			 the National Rehabilitation Association (NRA), Rehabilitation Counselors and
			 Educators Association (RCEA), the National Council on Rehabilitation Education
			 (NCRE), the National Rehabilitation Counseling Association (NRCA), the American
			 Rehabilitation Counseling Association (ARCA), the Commission on Rehabilitation
			 Counselor Certification (CRCC), the Council of State Administrators of
			 Vocational Rehabilitation (CSAVR), and the Council on Rehabilitation Education
			 (CORE) have stood firm to advocate up-to-date education and training and the
			 maintenance of professional standards in the field of rehabilitation counseling
			 and education;
		Whereas on March 22, 1983, Martha Walker of Kent State
			 University, who was President of the NCRE, testified before the Subcommittee on
			 Select Education of the House of Representatives, and was instrumental in
			 bringing to the attention of Congress the need for rehabilitation counselors to
			 be qualified; and
		Whereas the efforts of Martha Walker led to the enactment
			 of laws that now require rehabilitation counselors to have proper credentials
			 in order to provide a higher level of quality service to those in need: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates March
			 22, 2007, as National Rehabilitation Counselors Appreciation Day; and
			(2)commends all of
			 the hard work and dedication that rehabilitation counselors provide to
			 individuals in need and the numerous efforts that the multiple professional
			 organizations have made to assisting those who require rehabilitation.
			
